                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:18CR109
                                            )
      vs.                                   )
                                            )
ARTURO CEJA-CEBALLOS, MARK                  )                  ORDER
CIFUENTES and MANUEL ARROYO                 )
                                            )
                    Defendant.


        This matter is before the court on Defendant Ceja-Ceballos’ Unopposed Motion to
Continue Trial [97]. Counsel is seeking additional time to resolve this matter without a
trial. Accordingly,

      IT IS ORDERED that the Defendant Ceja-Ceballos’ Unopposed Motion to
Continue Trial [97] is granted, as follows:

      1. The jury trial, for all defendants, now set for January 22, 2019, is continued to
         March 25, 2019.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and March 25, 2019 shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).

      DATED: December 28, 2018.

                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
